DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
Response to Amendment
The amendments filed 14 November 2022 have been entered. Claims 1-10 and 12-20 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Kim et al. (US 2013/0011732 A1) and further in view of He et al. (US 2014/0363746 A1).

Regarding claim 1, Sasaki discloses a negative electrode comprised of an amorphous carbon particle as an active material and a binder [0027]. The amorphous carbon has a large number of pores present on the surface including a plurality of micropores and mesopores [0033]. The binder may be a thermoplastic resin such as polyvinylidene fluoride, polytetrafluoroethylene, polyethylene, and polypropylene [0039]. Sasaki teaches that the negative electrode is prepared by first mixing the amorphous carbon with a binder and any necessary additives and subsequently pressurizing the mixture [0048]. The mixture is then applied to a current collector for the negative electrode via roll press [0051], [0054]. In one embodiment, Sasaki teaches that the amorphous carbon material is a non-graphitizable carbon, Carbotron P, and PVDF is used as the binder [0083].
Sasaki therefore reads on the claim limitation “an anode (negative electrode), comprising a current collector (negative electrode current collector) and an anode material stack coated on the current collector (negative electrode layer), wherein the anode material stack comprises an anode active material layer (negative electrode layer), the anode active material layer comprises porous carbon material (Carbotron P) and a first binder (PVDF), and the porous carbon material is mixed with the first binder.” The examiner notes that the negative electrode layer is interpreted as the anode material stack and is comprised solely of the anode active material layer, which is the negative electrode layer.
Sasaki additionally teaches that the negative current collector may be subjected to treatment with carbon or the like for the purpose of improving adhesivity, electroconductivity, and reducibility resistance [0052]
Sasaki fails to disclose an embodiment wherein the anode material stack comprises a carbon intermediate layer.
Kim discloses a secondary battery comprised of a negative electrode with a base material 10, an active material 30, and an intermediate layer 20 disposed between the two layers [0033]. Kim teaches that the base material is a negative current collector formed of a conductive metal thin plate, such as aluminum [0034]. Additionally, carbon is used as a negative electrode active material [0047]. Kim teaches that by further including an intermediate layer comprised of a binder and carbon material mixed together, adhesion may be improved between the active material layer 30 and the base material 10 [0047], [0051], [0053]. Furthermore, including the intermediate layer is taught to increase the electrical conductivity of the electrode plate [0039]. 
The carbon material in the intermediate layer may be selected from graphite, graphene nano-sheets, and graphene [0038]. In the case of graphene, the crystallinity is superior to graphite and thus may have further increased electrical conductivity. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anode material stack of Sasaki such that it includes an intermediate carbon layer with a binder formed between the current collector and the active material layer, as taught by Kim, with a reasonable expectation of success in improving adhesion between the active material layer and the current collector and also improving the conductivity of the electrode. It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2143(I)(C). 
Modified Sasaki therefore renders obvious the claim limitation “wherein the anode material stack further comprises a carbon intermediate layer sandwiched between the current collector and the anode active material layer;
wherein the carbon intermediate layer is made of conductive carbon material and configured to improve adhesion between the anode active material layer and the current collector.”
Modified Sasaki fails to provide details regarding the electrical conductivity of the porous carbon material and thus fails to disclose wherein the electrical conductivity of the porous carbon material is lower than that of the conductive carbon material.

He teaches a lithium cell having a cathode active material and a conductive supporting material [0105]. He further teaches that the conductive material, exfoliated graphite worms, have flakes that are substantially interconnected such that a network of electron-conducting paths are formed [0119]. The electrical conductivity of the graphite worms are accordingly very high (10-10,000 S/cm), which can be orders of magnitude higher than other carbon materials like hard carbon, for example [0119].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the carbon intermediate layer of Modified Sasaki such that the conductive carbon was selected as exfoliated graphite worms, as taught by He, with a reasonable expectation of success in improving the conductivity and adhesivity of the electrode. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07. Modified Sasaki therefore renders obvious the claim limitation “wherein an electrical conductivity of the conductive carbon material is higher than that of the porous carbon material” because the graphite worms have an electrical conductivity greater than that of the hard carbon used by Modified Sasaki as the active material layer.

Regarding claim 2, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Modified Sasaki further renders obvious the claim limitation “wherein the first binder is polyvinylidene fluoride.”

Regarding claim 3, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Modified Sasaki further renders obvious the claim limitation “wherein the porous carbon material is amorphous structured, and comprises a plurality of meso-pores and micro-pores, a pore diameter of the meso-pores is 2-50 nm, and that of the micro-pores is less than 2 nm” because the claimed pore diameters are the definition of meso-pores and micro-pores, according to IUPAC, such that disclosure of meso- and micro-pores equivalently amounts to a disclosure of pore diameters in the range of 2-50 nm and less than 2 nm, respectively.

Regarding claims 4 and 6, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Sasaki further discloses wherein the amorphous carbon is a hard carbon, i.e. not graphitizable [0036], [0083]. Sasaki additionally teaches that the overall porosity of the fabricated electrode layer is about 30% to 45% [0069]. If the porosity of the layer is higher than the aforementioned range, the pore specific surface area becomes insufficient [0070]. Furthermore, if the total amount of pores is insufficient, the electroconductive path is also insufficient causing reduced power output [0059]. Sasaki therefore teaches that the porosity of the amorphous carbon material and the resulting negative electrode layer porosity, is a result-effective variable such that the result, the output of the negative electrode, is dependent on the porosity of the amorphous carbon.
It is the examiner’s position that the porosity of the amorphous carbon significantly contributes to the porosity of the negative electrode layer such that the porosity of the amorphous carbon may be presumed to be close to the disclosed porosity of the negative electrode layer (38% to 42%), which is completely within the claim 4 range of 20% to 50% porosity. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Therefore, the porosity of the amorphous carbon renders obvious the claimed range. 
However, if the porosity of the amorphous carbon is found to not be sufficiently close to render obvious the claimed range, it would alternatively be obvious, absent showings of criticality of the claimed ranges, to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porosity of the amorphous carbon material of Modified Sasaki such that it fails within 20% to 50% porosity with a reasonable expectation of success in producing a workable electrode layer as a matter of routine experimentation. The Courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 
Regarding claim 4, Modified Sasaki therefore render obvious the claim limitation “wherein the porous carbon material is hard carbon dotted with pores, and a volume of the pores accounts for 20%~50% of a total volume of the porous carbon material, or the porous carbon material is a soft carbon synthesized by pitches” wherein the volume of the pores relative to the total volume of the porous carbon material is interpreted as the porosity of the porous carbon material.
Regarding claim 6, Modified Sasaki similarly renders obvious the claim limitation “wherein a porosity of the porous carbon material is in a range from 5% to 50%” as set forth above in the claim 4 analysis.

Regarding claim 8, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Modified Sasaki further renders obvious the claim limitations “wherein the carbon intermediate layer comprises a second carbon material (graphite worms of He) and a second binder (binder of Kim), the second carbon material is mixed with the second binder.”

Regarding claim 9, Modified Sasaki renders obvious the claim limitations of the anode of claim 8 as set forth above. Kim further teaches the binder may include at least one of polyvinylidene fluoride (PVdF), polyimide (PI), polyamideimide (PAI), chitosan, and styrene-butadiene rubber (SBR) [0016].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the binder of the carbon intermediate layer of Modified Sasaki such that it was styrene-butadiene rubber, as taught by Kim, with a reasonable expectation of success in providing a suitable binding material for the intermediate layer. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07. Modified Sasaki therefore renders obvious the claim limitation “wherein a material of the second binder is different from that of the first binder.”

Regarding claim 10, Modified Sasaki renders obvious the claim limitations of the anode of claim 8 as set forth above. Modified Sasaki further renders obvious the claim limitation “wherein the second binder is styrene-butadiene rubber.”

Regarding claim 12, Modified Sasaki renders obvious the claim limitations of the anode of claim 11 as set forth above. Modified Sasaki further renders obvious the claim limitation “wherein the conductive carbon material is carbon black or graphite.”

Regarding claim 14, Modified Sasaki renders obvious the claim limitations of the anode of claim 8 as set forth above. Sasaki further discloses when the density of a negative electrode layer is low, the pore specific surface area is insufficient, suggesting a lack of compression [0070]. The pore specific surface area, and the resulting density, can be regulated by pressing at a press linear range between 50 and 1400 kgf/cm [0057]. If the density becomes low, the electroconductive path is insufficient and the power output becomes similarly inadequate [0059]. Sasaki therefore teaches wherein the density of the active material stack is a result-effective variable, the result being the power output of the battery.
It would therefore be obvious to one of ordinary skill in the art to modify the anode of Modified Sasaki such that the density of the anode material stack is within a range of 0.5 g/cc to 1.0 g/cc as a matter of routine experimentation with a reasonable expectation of success in producing a suitably conductive, dense, anode. The Courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Modified Sasaki therefore renders obvious the claim limitation “wherein the anode material stack has a density at a range from 0.5g/cc to 1.0g/cc.”

Regarding claim 15, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Sasaki further discloses wherein the amorphous carbon particle, a binder, and other additive are mixed in a solvent and applied to a current collector [0051]. The mixture is applied via roll press and then dries and further pressurized [0056]. Modified Sasaki therefore renders obvious the claim limitations “A method for preparing the anode of claim 1, comprising the steps: providing a current collector; mixing a porous carbon material and a first binder with a solvent to form an anode active material mixture; coating the anode active material mixture onto the current collector to form an anode active material layer; and drying and rolling to yield the anode.”

Regarding claim 16, Modified Sasaki renders obvious the claim limitations of the method according to claim 15 as set forth above. Kim further teaches a method for applying the intermediate layer to the base material 10 [0053]. In particular, a carbon solution and a binder solution are mixed and then coated onto the base material [0054]. Then, the active material layer 30 is formed on the intermediate layer 20 [0055]. Kim additionally teaches the use of a solvent in forming an active material [0044], but does not explicitly disclose the use of a solvent for the intermediate layer.

However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Sasaki such that the conductive particles and binder of the intermediate layer are additionally formed with a solvent, as taught by Sasaki and Kim with respect to analogous active material coating layers, with a reasonable expectation of success in forming an intermediate layer with suitable coating properties for application to a current collector. 
Modified Sasaki therefore renders obvious the claim limitations “further comprising the following steps:
mixing a second carbon material and a second binder with a solvent to form a carbon intermediate mixture;
before coating the anode active material mixture, coating the carbon intermediate mixture onto the current collector to form the carbon intermediate layer; and
coating the anode active material mixture onto the carbon intermediate layer.”

Regarding claim 17, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Sasaki further discloses wherein a positive electrode and a separator between the positive electrode and the anode of claim 1 [0073], [0076]. The electrolyte to be used is a nonaqueous electrolyte in which an electrolytic salt is dissolve in a nonaqueous solvent [0077]. Modified Sasaki therefore renders obvious the claim limitation “A lithium ion battery, comprising an anode, a cathode (a positive electrode), a separator sandwiched between the anode and the cathode, and an electrolyte, wherein the anode is described in claim 1.”

Regarding claim 18, Sasaki renders obvious the claim limitation of the battery of claim 17 as set forth above. Sasaki further discloses wherein the positive electrode is comprised of a positive electrode active material formed on one or both surfaces of a current collector [0073]. Sasaki fails to provide additional details regarding the cathode active material layer such that a binder or conductive material are further included.
As mentioned previously, Kim teaches that the positive electrode may be formed with a positive electrode current collector and a positive active material slurry comprised of a conductive agent, the active material, and a small amount of binder [0044].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cathode of Sasaki such that it further included a binder and conductive agent, as taught by Kim, with a reasonable expectation of success in forming a suitable positive electrode. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results (a conventional cathode).
Modified Sasaki therefore reads on the claim limitation “wherein the cathode comprising a current collector and a cathode active material layer coated on the current collector, which comprises a cathode active material, a binder and optional conductive material.”

Regarding claim 19, Modified Sasaki renders obvious the claim limitations of the battery of claim 18 as set forth above. Sasaki further discloses wherein the positive electrode active material may be lithium manganate. Modified Sasaki therefore renders obvious the claim limitation “ wherein the cathode active material comprising lithium manganate.”

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Kim et al. (US 20130011732 A1) in view of He et al. (US 2014/0363746 A1), as applied to claims 8 and 18 above, respectively, and further in view of Ichikawa et al. (JP 2017216211 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 13, Modified Sasaki renders obvious the claim limitations of the anode of claim 8 as set forth above. Kim further teaches that, in the case of a positive electrode, a conductive agent may be included to facilitate transfer of electrons generated in the positive electrode active material [0045]. Modified Sasaki fails to disclose wherein the negative electrode is further comprised of a conductive material besides the carbon intermediate layer and active material. 

Ichikawa teaches a negative electrode active material for a secondary battery having an increased discharge capacity (Abstract). Ichikawa further teaches wherein the negative electrode includes a negative electrode current collector and a negative electrode active material layer disposed on the negative electrode current collector directly or via an intermediate layer [0082]. The intermediate layer is a coating layer on the surface of the current collector and is comprised of conductive carbon particles to reduce the contact resistance between the negative electrode current collector and the negative electrode active material layer [0084]. The intermediate layer may further comprise a resin binder [0084]. Ichikawa further teaches wherein a negative electrode active material layer may further include conductive agents that are not particularly limited, as long as they don’t adversely affect battery performance [0087]. Examples of the conductive agents include carbon black, natural graphite, artificial graphite, and acetylene black [0087].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the active material layer of Modified Sasaki such that it further included a conductive agent in the form of acetylene black, as taught by Ichikawa, with a reasonable expectation of success in providing a suitably conductive active material layer.
Modified Sasaki therefore renders obvious the claim limitation “wherein the anode active material layer and the carbon intermediate layer further comprises a conductive material therein, which is acetylene black.”

Regarding claim 20, Modified Sasaki renders obvious the claim limitations of the battery of claim 18 as set forth above. Modified Sasaki is silent with respect to suitable materials for the conductive agents taught by Kim. 

Ichikawa further teaches that examples of conductive agents suitable for cathodes include carbon black, natural graphite, artificial graphite, and acetylene black [0087].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive active material layer of Modified Sasaki such that it further included a conductive agent in the form of acetylene black, as taught by Ichikawa, with a reasonable expectation of success in providing a suitably conductive active material layer.
Modified Sasaki therefore renders obvious the claim limitation “wherein the conductive material is acetylene black.”

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Kim et al. (US 20130011732 A1) in view of He et al. (US 2014/0363746 A1), as applied to claim 1, and further in view of Makino et al. (US 2019/0207253 A1), as evidenced by Kureha Battery Materials Japan Co., Ltd. (see NPL document attached).

Regarding claim 5, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Sasaki accordingly discloses wherein the amorphous carbon material is a hard carbon, i.e. non-graphitizable carbon, Carbotron® P [0083]. Sasaki does not provide additional details regarding the composition of Carbotron® P.
Kureha Battery Materials, the producer of Carbotron® P, teaches that Carbotron® P is a high performance anode material produced from petroleum pitch (pg. 1, line 1) 
Makino teaches a negative electrode layer using a carbonaceous material [0148]. Makino teaches that suitable materials for the carbonaceous material include petroleum pitch, carbon black, and graphite [0149].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the Carbotron® P in the anode of Modified Sasaki with carbon black, as taught by Makino, with a reasonable expectation of success in producing a suitable anode. It is obvious to one of ordinary skill in the art to substitute one known material for another when the substitution yields no more than predictable results (an anode using a conventional anode active material). See MPEP 2143(I)(B).
Modified Sasaki therefore renders obvious the claim limitation “wherein the porous carbon material is selected from carbon black, charcoal, coke, bone black, sugar charcoal, activated carbon and cellulose carbon.” Substantially identical materials are presumed to have the same inherent properties. The carbon black claimed and the carbon black as disclosed by Makino are substantially identical. Therefore, the porosity of the carbon black is presumed to be inherent. See MPEP 2112.01.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Kim et al. (US 20130011732 A1) in view of He et al. (US 2014/0363746 A1), as applied to claim 1, and further in view of Morishita et al. (US 2017/0021330 A1).

Regarding claim 7, Modified Sasaki renders obvious the claim limitations of the anode according to claim 1 as set forth above. Sasaki further teaches wherein the amorphous carbon is a powder having an average particle size of 5 µm to 25 µm [0037]. As mentioned above, Sasaki also teaches that if the total amount of pores is insufficient, the electroconductive path is also insufficient causing reduced power output. However, Sasaki fails to provide details regarding the electrical conductivity of the amorphous carbon, Carbotron P.
Morishita teaches a porous carbon including mesopores and being mainly composed of hard carbon (Abstract). Morishita further teaches several embodiments of hard carbon compositions and heat treats them before measuring their electrical conductivity [Table 3]. The electrical conductivity of carbons A1, A3, and A5, all of which were 100% hard carbon, were measured to be between 0.65 S/cm and 0.72 S/cm with the conductivity becoming lower as the heat treatment temperature became higher [0096]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amorphous carbon of Modified Sasaki such that it has an electrical conductivity between 0.65 S/cm and 0.72 S/cm, as taught by Morishita, with a reasonable expectation of success in providing a suitable hard carbon for use as an anode active material.
Modified Sasaki therefore renders obvious the claim limitation “wherein the porous carbon material is in a form of active powders, and an electrical conductivity thereof is in a range from 10-2 S/cm to 103 S/cm.”

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of newly amended claim 1 that the anode of Modified Sasaki does not render obvious the claimed anode because the intermediate layer taught by Ichikawa reduces contact resistance between the negative electrode current collector and the active material layer, but does not disclose the amended claim limitation comprising an intermediate layer configured to improve adhesion (Remarks pg. 6). This is not persuasive because the new grounds of rejection rely on Kim for its teachings regarding the carbon intermediate layer, which includes an improved adhesion between the current collector and active material.
Furthermore, Applicant asserts that Sasaki and Ichikawa fail to discuss the electrical conductivity of the conductive carbon material and porous carbon material, and how they are set (Remarks pg. 7). This is not persuasive because the porous carbon material of Modified Sasaki (the graphite worms of He) are taught by He to have electrical conductivity orders of magnitude higher than other carbon materials, including hard carbon (He [0119]). Sasaki teaches that Carbotron® P is a hard carbon (Sasaki [0083]) and thus one of ordinary skill in the art would reasonably expect that the electrical conductivity of the graphite worms is higher than that of the Carbotron® P.
Additionally, Applicant argues that He offers no hints in how to set the graphite worms as the conductive carbon material in the carbon intermediate layer (Remarks pg. 8, para. 4). However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one of ordinary skill in the art would look to the combined teachings of Sasaki, Kim, and He, and find it obvious to select graphite (as taught by Kim) and, specifically, to select the graphite worms of He, as a conductive material suitable for use as a conductive intermediate layer with a reasonable expectation of success in forming a suitably conductive intermediate layer. 
Additionally, Applicant argues that He does not address how to limit the electrical conductivity of the conductive carbon to be higher than that of the porous carbon material to uniformly form lithium metal on the surface of the copper foil (Remarks pg. 8). However, the uniformly formed lithium metal is not claimed and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728